Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page1of14 Page ID #705
UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias

Plaintiff(s)
Vv. Case Number: 19-415-NJR

Warden True et al
Defendant(s)

 

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMONS

TO: Michael Carvajal (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized
to receive service)

Why are you getting this?
A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive
formal service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must
return the signed waiver within 30 days from the date shown below, which is the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other prepaid means for
returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been
served on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the
date this notice is sent to you (see the date below) to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).

If you do not return the signed waiver within the time indicated, | will arrange to have the summons and
complaint served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of
making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.
Dated: November 2, 2020
Margaret M. Robertie, Clerk of Court

By: _— s/Jo Ann Juengel
Deputy Clerk
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 2of14 Page ID #706
UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias
Plaintiff(s)

Case Number: 19-415-NJR
Warden True et al
Defendant(s)

 

WAIVER OF SERVICE OF SUMMONS
TO: Clerk of Court, Southern District of Illinois

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

| also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from, November 2, 2020, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity [ represent.

Dated:

 

Signature of the defendant or defendant’s attorney

 

 

Printed name of party waiving service of summons Printed Name

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

if you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 3of14 Page ID #707

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias

Plaintiff(s)
Vv. Case Number: 19-415-NJR

Warden True et al
Defendant(s)

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMONS

TO: Chris Bina (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to
receive service)

Why are you getting this?
A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive
formal service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must
return the signed waiver within 30 days from the date shown below, which is the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other prepaid means for
returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been
served on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the
date this notice is sent to you (see the date below) to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and
complaint served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of
making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.
Dated: November 2, 2020
Margaret M. Robertie, Clerk of Court

By: — s/Jo Ann Juengel
Deputy Clerk
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 4of14 Page ID #708

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias

Plaintiff(s)

V.

Case Number: 19-415-NJR

Warden True et al
Defendant(s)

 

WAIVER OF SERVICE OF SUMMONS

TO: Clerk of Court, Southern District of Illinois

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

] understand that I, or the entity | represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

] also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from, November 2, 2020, the date when this request was sent (or 90 days if it was sent outside the
United States). If fail to do so, a default judgment will be entered against me or the entity I represent.

Dated:

 

Signature of the defendant or defendant’s attorney

 

 

Printed name of party waiving service of summons Printed Name

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page5of14 Page ID #709

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias

Plaintiff(s)
Vv. Case Number: 19-415-NJR

Warden True et al
Defendant(s)

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMONS

TO: L.J.W. Hollingsworth (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent
authorized to receive service)

Why are you getting this?
A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive
formal service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must
return the signed waiver within 30 days from the date shown below, which is the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other prepaid means for
returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, | will file it with the court. The action will then proceed as if you had been
served on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the
date this notice is sent to you (see the date below) to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).

If you do not return the signed waiver within the time indicated, ] will arrange to have the summons and
complaint served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of
making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.
Dated: November 2, 2020
Margaret M. Robertie, Clerk of Court

By: — s/Jo Ann Juengel
Deputy Clerk
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 6of14 Page ID #710

UNITED STATES DISTRICT COURT

for the
Southern District of [Illinois

Christian Noel Iglesias
Plaintiff(s)
Vv.
Case Number: 19-415-NJR

Warden True et al
Defendant(s)

WAIVER OF SERVICE OF SUMMONS
TO: Clerk of Court, Southern District of Illinois

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity | represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity | represent, must file and serve an answer or a motion under Rule 12
within 60 days from, November 2, 2020, the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity I represent.

Dated:

 

Signature of the defendant or defendant’s attorney

 

 

Printed name of party waiving service of summons Printed Name

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving asummons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 7of14 Page ID #711

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias
Plaintiff(s)

v. Case Number: 19-415-NJR

Warden True et al
Defendant(s)

 

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMON

TO: Thomas Scarantino (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent
authorized to receive service)

Why are you getting this?
A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive
formal service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must
return the signed waiver within 30 days from the date shown below, which is the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other prepaid means for
returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, | will file it with the court. The action will then proceed as if you had been
served on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the
date this notice is sent to you (see the date below) to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and
complaint served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of
making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.
Dated: November 2, 2020
Margaret M. Robertie, Clerk of Court

By:  s/Jo Ann Juengel
Deputy Clerk
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 8of14 Page ID #712

UNITED STATES DISTRICT COURT

for the
Southern District of Hlinois

Christian Noel Iglesias
Plaintiff(s)

Vv.

Case Number: 19-415-NJR

Warden True et al
Defendant(s)

 

WAIVER OF SERVICE OF SUMMONS

TO: Clerk of Court, Southern District of Illinois

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from, November 2, 2020, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Dated:

 

Signature of the defendant or defendant’s attorney

 

 

Printed name of party waiving service of summons Printed Name

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page9of14 Page ID #713

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias
Plaintiff(s)

Vv. Case Number: 19-415-NJR

Warden True et al
Defendant(s)

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMONS

TO: Donald Lewis (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to
receive service)

 

Why are you getting this?
A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive
formal service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must
return the signed waiver within 30 days from the date shown below, which is the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other prepaid means for
returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been
served on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the
date this notice is sent to you (see the date below) to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).

If you do not return the signed waiver within the time indicated, | will arrange to have the summons and
complaint served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of
making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below,
Dated: November 2, 2020
Margaret M. Robertie, Clerk of Court

By: — s/Jo Ann Juengel
Deputy Clerk
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 100f14 Page ID #714

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias

Plaintiff(s)

v.
Case Number: 19-415-NJR
Warden True et al
Defendant(s)

WAIVER OF SERVICE OF SUMMONS

TO: Clerk of Court, Southern District of Illinois

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

] also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from, November 2, 2020, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Dated:

 

Signature of the defendant or defendant’s attorney

 

 

Printed name of party waiving service of summons Printed Name

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 11o0f14 Page ID #715

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias

Plaintiff(s)
Vv. Case Number: 19-415-NJR

Warden True et al
Defendant(s)

 

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMONS

TO: Jan Connors (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to
receive service)

Why are you getting this?
A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. [t is a request that, to avoid expenses, you waive
formal service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must
return the signed waiver within 30 days from the date shown below, which is the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other prepaid means for
returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been
served on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the
date this notice is sent to you (see the date below) to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and
complaint served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of
making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.
Dated: November 2, 2020
Margaret M. Robertie, Clerk of Court

By: s/Jo Ann Juengel
Deputy Clerk
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 12o0f14 Page ID #716
UNITED STATES DISTRICT COURT

for the
Southern District of [linois

Christian Noel Iglesias
Plaintiff(s)

v.
Case Number: 19-415-NJR

Warden True et al
Defendant(s)

WAIVER OF SERVICE OF SUMMONS
TO: Clerk of Court, Southern District of Illinois

] have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity | represent, will keep all defenses or objections to the lawsuit, the court’s
Jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from, November 2, 2020, the date when this request was sent (or 90 days if it was sent outside the
United States). If fail to do so, a default judgment will be entered against me or the entity I represent.

Dated:

 

Signature of the defendant or defendant’s attorney

 

 

Printed name of party waiving service of summons Printed Name

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 130f14 Page ID #717

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias
Plaintiff(s)

v. Case Number: 19-415-NJR

Warden True et al
Defendant(s)

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMONS

TO: Alix McLearen (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to
receive service)

Why are you getting this?
A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive
formal service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must
return the signed waiver within 30 days from the date shown below, which is the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other prepaid means for
returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been
served on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the
date this notice is sent to you (see the date below) to answer the complaint (or 90 days if this notice is sent to you
outside any judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and
complaint served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of
making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.
Dated: November 2, 2020
Margaret M. Robertie, Clerk of Court

By:  s/Jo Ann Juengel
Deputy Clerk
Case 3:19-cv-00415-NJR Document 71 Filed 11/02/20 Page 140f14 Page ID #718

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Christian Noel Iglesias

Plaintiff(s)

Vv.

Case Number: 19-415-NJR

Warden True et al
Defendant(s)

 

WAIVER OF SERVICE OF SUMMONS
TO: Clerk of Court, Southern District of Illinois

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from, November 2, 2020, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity | represent.

Dated:

 

Signature of the defendant or defendant’s attorney

 

 

Printed name of party waiving service of summons Printed Name

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
